Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Jori Fuller on 11/19/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
Line 8: The limitation of “and legs; and” has been replaced with                              --and legs;                                        wherein the plurality of protruding portions slope upward; and--.
Claim 2 has been amended as follows:Line 1: The limitation of “wherein at least one” has been replaced with
Claim 13 has been cancelled.
The following is an examiner’s statement of reasons for allowance: Ware, Carbone et al, Kanzler, and Non-Patent Literature Airhead Frost Rocket 2 Person Foam Toboggan Snow Sled are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising (i) a body portion comprising a first layer removably attached to a second layer; wherein the first layer comprises a deformable material and the second layer comprises a polymer; and (ii) a plurality of protruding portions extending from the second layer, wherein the plurality of protruding portions are in the form of a head, arms, and legs; wherein the plurality of protruding portions slope upwards; and wherein substantially an entirety of a bottom surface of the second layer is configured to be in direct contact with, generally parallel to, and slide multi-directly on a floor surface; and wherein the apparatus is configured to support a body of a user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784